Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is a response to amendment filed 04/05/2021.  Claims 1-31 are pending in which independent claims 1, 16, 20, 26 are amended, non-elected claims 10 & 27 are withdrawn and claim 31 is added.  The amended claim 20 and newly added claim 31 necessitate a new ground of rejection as discussed below. This is made FINAL.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 	103 (or 	as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 	the 	rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 	supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0358686 of record) in view of Crouch et al (US 2009/0128413 of record).
	Respecting claim 20, Park discloses, at least in Figs. 1 &10-13, an electronic device (100; 1000; 1300) comprising a housing (paragraph hereafter par. 41) including a lateral side (130 in Fig. 1; 630 in Fig. 6; 1030 in Fig. 10A; portion of 1330 facing 1332 in Fig. 13B); a wireless communication circuit (Figs. 11C; pars. 46 & 53 ) disposed in an inner space of the housing; and an antenna module disposed in the inner space and including: a printed circuit board (1005; 1305) including a first side and a second side perpendicularly with respect to the first side, and Fig. 10 shows PCB 1005 facing the side of the housing; similarly, Fig. 13B shows PCB 1305 facing side 1330 of the housing), and- 49 -0203-2630-1 (GM-201901-121-1-US1, YPF202001-0024/US-CA) an array antenna including a plurality of antenna elements (1350 in Fig. 13B & pars. 0148-149)  disposed on the PCB to form beam pattern in a direction that the first surface faces wherein the one of the plurality of antenna elements is disposed such that a first distance (D1 in the below drawing reproduced from Fig. 13A for best understood) between the one of the antenna elements and an first longitudinal edge of the first surface of the PCB is shorter than a second distance (D2) between the one of the antenna elements and a second longitudinal edge of the first surface of the PCB opposite the first longitudinal edge wherein the lateral side of the housing includes, at least in pars. 008 &153 & Fig. 13B &, a conductive portion and a non-conductive portion extending from the conductive portion.


    PNG
    media_image1.png
    380
    544
    media_image1.png
    Greyscale

	Park does not suggest first and second feeders electrically connected to the wireless communication circuit wherein the first and second feeders are disposed such that a first vertical distance between the first feeder and the conductive portion of the lateral side is substantially equal to a second vertical distance between the second feeder and the conductive portion of the lateral side. Crouch discloses, at least in the best seen in below drawing as reproduced from Figs. 1C of Crouch, one of the plurality of antenna elements (12) comprises a first feeder (22) disposed to be in contact with a first point (26) of the one of the antenna elements, and 

    PNG
    media_image2.png
    221
    425
    media_image2.png
    Greyscale

	It would have been obvious to one skilled in the art to provide Park’s antenna element with the multiple feeding ports as taught by Crouch to maximize antenna bandwidth and to improve the performance characteristics of the antenna as evident in the abstract of Park.
	Respecting claims 21-23, Park discloses a conductive support member (1360 IN Fig. 13B) disposed perpendicularly to the lateral side in the inner space of the housing, wherein the PCB (1305) is disposed in a module mounting portion formed in the conductive support member. Further, Park discloses the one of the plurality of antenna elements (1350) is disposed relatively far from the conductive support member, and the PCB (1305) includes a second surface facing in a direction opposite to the first surface, and wherein the wireless communication circuit disposed on the second surface of the PCB.
	Respecting claim 24, feature of the claim is specifying the arrangement of the support member, the circuit and the PCB so that the conductive support member is disposed to cover the 
come within the scope of customary practice followed by a person skilled in the art since it has been held that rearranging parts of an invention involved only routine skill in the art to achieve desired parameters and/or improve performances of antenna.
	Respecting claim 25, Park further discloses, at least in Fig. 13B & par. 153, the lateral side of the housing includes a conductive portion and a polymer insulating portion extending from the conductive portion, and wherein the one of the plurality of antenna elements (1350) overlaps with the polymer portion when the lateral side is viewed from outside. Park does not suggest the insulating portion being a polymer, however, it would have been obvious to one having ordinary skill in the art to select polymer for the housing‘s part since it has been held to be within the general skill in the art of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice to achieve the best results.
	Respecting new claim 31, Crouch discloses (best seen at least in Fig. 3 as reproduced below) the first feeder and the second feeder are disposed on a first virtual line and a second virtual line respectively, the first virtual line and a second virtual not being perpendicular to the first side and the second side of the PCB respectively.	
		
    PNG
    media_image3.png
    304
    424
    media_image3.png
    Greyscale


					Reasons for Allowance
Claims 1-9, 11-19, 26 and 28-30 and rejoined withdrawn claims 10 and 27 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Park (US 2018/0358686) and Crouch (US 2009/0128413) discloses, among with other features,  an electronic device comprising a housing; a wireless communication circuit and an antenna module including a printed circuit board (PCB) and an array antenna including a plurality of antenna elements disposed on the PCB, a first feeder and a second feeder disposed to be in contact with a first and second point of one of the antenna elements, and electrically connected to the wireless communication circuit, wherein the first point and the second point are located such that a first virtual line passing through the first point and a center of the one of the antenna elements is substantially perpendicular to a second virtual line passing through the second point and the center, but Park and Crouch fails to specifically teach that the first virtual line and the second virtual line are not perpendicular to the first side and the second side of the PCB respectively as defined in claim 1, 16 and 26.
Claims 2-15, 17-19 and 27-30 are allowed because they depend on one of the allowed based claims 1, 16 and 26. 
					Note 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
April 09, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845